
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 544
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Rothman of New
			 Jersey (for himself, Ms. Clarke of New
			 York, Mr. Pierluisi,
			 Mr. Nadler,
			 Mr. Meeks,
			 Mr. Cohen,
			 Mr. Serrano,
			 Mr. Owens,
			 Mr. Israel,
			 Mr. Towns,
			 Mr. Sires,
			 Mr. Bishop of New York,
			 Mrs. Lowey,
			 Mr. Engel,
			 Mr. Ruppersberger,
			 Mrs. Maloney,
			 Mr. Pallone,
			 Mr. Ackerman,
			 Mr. Pascrell,
			 Mr. Hinchey,
			 Mr. Grimm,
			 Mr. Hanna,
			 Mrs. McCarthy of New York,
			 Mr. Reed, Mr. Payne, Mr.
			 Holt, and Mr. Murphy of
			 Connecticut) submitted the following resolution; which was referred
			 to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Congratulating the National Football League
		  champion New York Giants for winning Super Bowl XLVI.
	
	
		Whereas, on February 5, 2012, in Indianapolis, Indiana,
			 the New York Giants defeated the New England Patriots by a score of 21 to 17 in
			 Super Bowl XLVI to win the National Football League Championship;
		Whereas the New England Patriots had a tremendous season,
			 winning the American Football Conference Eastern Division and representing the
			 American Football Conference in the Super Bowl;
		Whereas during the postseason for the 2011–2012 regular
			 season, the Giants defeated an Atlanta Falcons team with a regular season
			 record of 10 wins and 6 losses, a Green Bay Packers team with a regular season
			 record of 15 wins and 1 loss, a San Francisco 49ers team with a regular season
			 record of 13 wins and 3 losses, and a New England Patriots team with a regular
			 season record of 13 wins and 3 losses, thus becoming the first team to beat 4
			 teams in the playoffs with regular season records better than their own;
		Whereas the Giants have been the model of resilience this
			 season by overcoming both injury and adversity, having to place 13 players on
			 injured reserve and becoming the first team to win the Super Bowl after losing
			 7 games in the regular season;
		Whereas quarterback Elisha Nelson Eli
			 Manning, who completed 30 passes for 296 yards and 1 touchdown in the Super
			 Bowl, and who improved his record as a starting quarterback in the postseason
			 to 8 wins and 3 losses (and his record as a starting quarterback in the Super
			 Bowl to 2 wins and 0 losses), was voted the winner of the Pete Rozelle Trophy,
			 awarded to the Most Valuable Player of the Super Bowl, becoming the first
			 Giants player to win the award more than once and only the fifth player to do
			 so in National Football League history, proving that he is truly one of the
			 game’s elite quarterbacks;
		Whereas Tom Coughlin, in his eighth season as head coach
			 of the Giants, has led his team to the playoffs 5 times, and this season, with
			 the help of Defensive Coordinator Perry Fewell, Offensive Coordinator Kevin
			 Gilbride, and the entire Giants coaching staff, led the Giants to victory in
			 Super Bowl XLVI, proudly bringing the Vince Lombardi Trophy back to New
			 Jersey;
		Whereas the Giants organization is one of the most
			 successful in National Football League history, boasting 15 Hall of Fame
			 players, 28 postseason appearances, more than 600 wins, 18 National Football
			 League divisional championships, and 8 National Football
			 League championships, including remarkable title runs in 1987, 1991, 2008, and
			 2012 (Super Bowls XXI, XXV, XLII, and XLVI) that captivated fans in New York,
			 in New Jersey, and around the country;
		Whereas Giants owner and Chief Executive Officer John Mara
			 and Executive Vice President Steve Tisch have done a remarkable job leading
			 this storied franchise with the assistance and dedication of their talented
			 staff;
		Whereas the Giants have played all their home games in the
			 Meadowlands Sports Complex, located in East Rutherford, New Jersey, since 1976
			 and have supported Bergen County and the New York and northern New Jersey areas
			 with community outreach projects; and
		Whereas the entire Giants franchise has become a model of
			 professionalism, teamwork, and community service in representing the entire New
			 York and New Jersey metropolitan area: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the National Football League champion New York Giants for winning
			 Super Bowl XLVI.
		
